STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re N. L. FUGATE-JORDAN, Minor.                                    July 14, 2016

                                                                     No. 330355
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2012-798330-NA


Before: JANSEN, P.J., and FORT HOOD and BOONSTRA, JJ.

PER CURIAM.

        Respondent, D. Jordan, appeals as of right the trial court’s order terminating his parental
rights to the minor child under MCL 712A.19b(3)(a)(ii) and (c)(i). We affirm.

        Respondent argues that the trial court clearly erred in finding that it was in the minor
child’s best interests to terminate his parental rights. We disagree.

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012); MCL 712A.19b(5). “[W]hether
termination of parental rights is in the best interests of the child must be proved by a
preponderance of the evidence.” In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). This
Court reviews the court’s determination regarding the child’s best interests for clear error. In re
Olive/Metts, 297 Mich App at 40. “In deciding whether termination is in the child’s best
interests, the court may consider the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” Id. at 41-42 (internal citations omitted). The fact that a child is placed with a
relative weighs against termination. Id. at 43. Generally, it is in a child’s best interests to be
kept with his or her siblings. Id. at 42.

        In this case, the trial court found that respondent’s visitation was sporadic and minimal.
Respondent admitted that he would not be able to care for the child for another six months,
which would result in the child being in care for 44 months. Further, the trial court found that
based on the testimony of Dr. Patricia Wallace, who performed a psychological evaluation of
respondent, it would be even longer than six months before respondent would be able to care for
the child. Dr. Wallace testified that she could not say when respondent would be ready to care
for the child, but her report indicated that he would need “intensive parenting training and
supervised interactions with the child before reunification [could] be seriously considered.” The
trial court recognized that the child had a bond with respondent, but believed that respondent’s
                                                -1-
bond with the child was not of a parent, but of a “fun relative” who visited on a regular basis.
This was demonstrated by respondent’s own testimony regarding how he would play with the
child and tell jokes when he was with her. While respondent completed parenting classes, there
was evidence that he could benefit from additional classes. Although, as respondent contends,
there was no specific evidence presented regarding the child’s need for permanency, stability,
and finality, the trial court did not clearly err in finding that the child would not have structure in
respondent’s care. Respondent lacked steady employment, sufficient income, and appropriate
housing. Although Dr. Wallace testified that a change in the child’s placement might not be
radical for the child depending on how it was handled, placement of the child with the maternal
grandparents, who had cared for the child for approximately three years and who desired to adopt
her, would provide the child with stability and permanency.

        Further, while respondent complied with most aspects of his case service plan and there
was no evidence of domestic violence, his sporadic visitation and inability to care for the child
outweighed those considerations. In addition, defendant concedes that the advantages of the
grandparents’ home, the child’s well-being with the grandparents, the fact that the grandparents
were willing to adopt the child, and the fact that the child would be with her siblings weighed in
favor of termination. Finally, the trial court expressly considered the fact that the child was
placed with relatives, and contrary to respondent’s assertion, it did not find that this factor
weighed in favor of termination. In fact, it stated “I do take into account the relative placement, I
take into account the fact that [the child and respondent] are bonded. And even given those two
factors, I feel it’s a clear decision that [respondent’s] parental rights should be terminated[.]”
(Emphasis added.) The trial court did not clearly err in finding that termination of respondent’s
parental rights was in the child’s best interests.

       Affirmed.

                                                               /s/ Kathleen Jansen
                                                               /s/ Karen M. Fort Hood
                                                               /s/ Mark T. Boonstra




                                                 -2-